SIR wv FR Ww BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01892-KJD-DJA Document 1 Filed 10/09/20 Page 1 of 4

JERRY S. BUSBY
Nevada Bar #001107
GREGORY A, KRAEMER
Nevada Bar #010911
COOPER LEVENSON, P.A.
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
(702) 366-1125
FAX: (702) 366-1857
jbusby@cooperlevenson.com

 

 

 

Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS, INC,
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
JEAN KING, an individual, Case No.
Plaintiff,
vs.

SMITH’S FOOD & DRUG CENTERS, INC. NOTICE OF REMOVAL
a/k/a THE KROGER CO., a foreign
corporation, DOE EMPLOYEES I through X,
and ROE BUSINESS ENTITIES [ through X,
inclusive,

Defendants.

 

 

Defendant, SMITH’S FOOD & DRUG CENTERS, INC. (““SMITH’S”) hereby gives notice
of its removal of Case No. A-20-818664-C from the Eighth Judicial District Court, Clark County,
Nevada, to this Court. This Notice of Removal is filed pursuant to 28 U.S.C. §§1441(a) and 1446.
As grounds for removal, SMITH’S states as follows:

I.
NOTICE OF REMOVAL IS TIMELY

I, On July 28, 2020, Plaintiff JEAN KING, filed this lawsuit against SMITH’S.
Pursuant to 28 U.S.C. §1446(a), a complete copy of the state court file, including the Complaint and
process, is attached hereto as Exhibit “A”.

Tf]

CLAC 5958401.1

 
Lue

DS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01892-KJD-DJA Document 1 Filed 10/09/20 Page 2 of 4

2. SMITH’S was served with process on or about August 19, 2020. SMITH’S hereby
reserves any and all rights and defenses to Plaintiff's Complaint.

3, The Complaint filed and served on SMITH’S merely alleged that “As a direct and
proximate result of the actions of Defendants, and each of them, Plaintiff suffered injuries to her
body. These injuries caused and will continue to cause her mental and physical pain and suffering in
an amount of general damages in excess of $15,000.00.” (Compl. 428). In addition, Plaintiff
alleged that “As a direct and proximate result of the negligence of Defendants, and each of
them, Plaintiff had to employ physicians and other health care providers to examine, treat, and
care for her injuries. As aresult, she incurred medical and incidental expenses in an amount of
special damages in excess of $15,000.00. (Compl. ]29).

4, Defense counsel learned that the value of this case was sufficient for Federal
jurisdiction on September 10, 2020. On that date, Plaintiff filed and served a Petition for Exemption
from Arbitration in the pending State Court litigation. Therein, Plaintiff alleges that her medical
specials total $143,150.25. (PL’s Petition at 3),

Upon receiving this information, Defense counsel learned that the “amount in controversy”
exceeds the jurisdictional minimum for diversity jurisdiction.

5, This Notice of Removal is timely filed under 28 U.S.C. §1446(b), which provides:

If the case stated by the initial pleading is not removable, a notice of
removal may be filed within thirty days after receipt by the defendant,
through service or otherwise, of a copy of an amended pleading,
motion, order or other paper from which it may first be ascertained
that the case is one which is or has become removable, except that a
case may not be removed on the basis of jurisdiction conferred by
section 1332 of this title more than 1 year after commencement of the
action.

6. The following pleadings have been entered and/or filed in State Court:

a. Plaintiffs Complaint filed July 28, 2020;

b. Demand for Jury Trial filed July 28, 2020;

c, Affidavit of Service of Summons and Complaint file August 24, 2020;
d. SMITH’S Answer to Plaintiff's Complaint filed September 8, 2020;

fff

CLAC 59584011

 
Oo © sy DH A S&S W NH

BM bo BO BD BO NO RB ON OR OEE ES Ee EF EO Sl Ol Sl lOO Sl Sle
oOo NI DN wr FSF YW HB KF TD CO fC SIF HB AD SBP WH NHN KF FS

 

 

Case 2:20-cv-01892-KJD-DJA Document 1 Filed 10/09/20 Page 3 of 4

€. Plaintiff's Petition for Exemption from Arbitration was served on
September 10, 2020; and

f. Commissioner’s Decision on Request for Exemption was served on
September 28, 2020.

7. Other than the pleadings discussed above, no further proceedings have taken place in
District Court, Clark County, Nevada as of the filing of this notice of removal.

IL.
DIVERSITY JURISDICTION EXISTS

8. This is a civil action over which this Court has original jurisdiction pursuant to 28
U.S.C. §1332. This action may be removed pursuant to 28 U.S.C. §1441, because the amount in
controversy exceeds $75,000, exclusive of interest and costs; the suit involves a controversy between
citizens of different states; and none of the properly jomed defendants is a citizen of Nevada.

A, The Amount in Controversy Requirement is Satisfied.

9, Plaintiffs Complaint merely alleged that “As a direct and proximate result of the
actions of Defendants, and each of them, Plaintiff suffered injuries to her body. These injuries
caused and will continue to cause her mental and physical pain and suffering in an amount of general
damages in excess of $15,000.00.” (Compl. 928). In addition, Plaintiff alleged that “As a direct
and proximate result of the negligence of Defendants, and each of them, Plaintiff had to
employ physicians and other health care providers to examine, treat, and care for her injuries.
As a result, she incurred medical and incidental expenses in an amount of special damages in
excess of $15,000.00. (Compl. 429).

10. In addition to the above, Plaintiff's Petition for Exemption from Arbitration served
on September 10, 2020 indicated that Plaintiff’s medical bills total $143,150.25. (P1.’s Petition at 3).

BR. The Parties Are Diverse.

 

11. The diversity of citizenship requirement is satisfied. SMITH’S is informed and
believes that Plaintiff was at the time of her Complaint a citizen and resident of the State of Nevada.
(See Compl. q2) .

Mfi

CLAC 59584051

 
CO 68 BW DR MW FF BW Ye

BO bd BO BO BD BD BRD BRD OBR wm mmm meme me me meee
SS ~~ TO Oh BP Ww NM |  UODLULUCCOlUllCOCOOMTS FD I OR Oe SH

 

 

Case 2:20-cv-01892-KJD-DJA Document 1 Filed 10/09/20 Page 4 of 4

12. SMITH’S was at the time of the filing of Plaintiff's Complaint and is now an Ohio

Corporation with its principal place of business in the State of Utah.
IIL.
REMOVAL TO THIS JURISDICTION IS PROPER

13, Pursuant to 28 U.S.C. §$1332, 1441, and 1446, removal of the above-captioned state
court action to this Court is appropriate.

14. Pursuant to 28 U.S.C. §1441(a), removal is made to this Court as the district and
division embracing the place where the state action is pending 28 U.S.C. §108.

15, SMITH’S reserves the right to amend or supplement this Notice of Removal.

16. SMITH’S reserves all defenses, including, without limitation, the defense of lack of
personal jurisdiction.

17, SMITH?S requests a trial by jury of all issues.

18. Defense counsel is providing Plaintiff, by and through her counsel, written notice of
the filing of this Notice of Removal as required by 28 U.S.C. §1446(d). Further, Defense counsel is
filing a copy of this Notice of Removal with the Clerk of the Eighth Judicial District Court, Clark
County, Nevada, where the action is currently pending.

Dated this 9th day of October, 2020.

COOPER LEVENSON, P.A.

By /s/ Jerry 5. Busby
Jerry 5. Busby
Nevada Bar No. 001107
Gregory A. Kraemer
Nevada Bar No. 010911
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS. INC,

CLAC 5958401.1

 
